                                                                                       200 WEST 41ST STREET
                                                                                                 17TH FLOOR
                                                                                   NEW YORK, NY 10036-7203
                                                                                         TELEPHONE (212) 972-3000
                                                                                           TELEFAX (212) 972-2245
                                                                                         WWW.KLESTADT.COM




TRACY L. KLESTADT
DIRECT: (212) 679-8700
EMAIL: TKLESTADT@KLESTADT.COM



                                                                   September 4, 2019

Via ECF and By Hand

The Honorable Martin Glenn
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004

        Re:     Lee Alexander Bressler (“Debtor”)
                Chapter 7
                Case No. 18-13098 (MG)

Your Honor:

        As the Court is aware, we are co-counsel with BraunHagey & Borden LLP (“BHB”) to
creditors Carbon Investment Partners, LLC and Carbon Master Fund, L.P. (together, “Carbon”)
in the above-captioned Chapter 7 case. We respectfully write in response to Debtor Lee A.
Bressler’s September 3, 2019 request for a conference [ECF Docket No. 160] regarding Debtor’s
right to enjoin production of his “highly confidential” deposition transcripts subject to a
Protective Order issued in the parties’ now concluded AAA arbitration styled Carbon Investment
Partners, LLC, et al. v. Bressler, AAA Case No. 01-18-0001-340 (the “AAA Arbitration”) (the
“Protective Order,” a copy of which is attached hereto as Exhibit 1). For the reasons set forth
below, Carbon concurs that the Court should address the question of Debtor’s right to enforce the
Protective Order and the injunction against compelled production of Debtor’s deposition
transcripts at issue.

        As context, the AAA Arbitration resulted in a final reasoned award against Debtor that
has since been confirmed as a judgment of the District Court of Oklahoma County, in Case No.
CJ0-2018-2011 (the “Oklahoma Judgment”). See Proof of Claim dated 6/13/2019 filed by
Carbon [Claim No. 1 in the Clerk’s Claims Register] (appending Oklahoma Judgment).1 The
Protective Order at issue, which is subsumed as part of the Oklahoma Judgment, provides that
“no party shall disclose Highly Confidential Information without the express prior approval of
the Arbitrator.” Id. at 14 ¶ 11(c). The Protective Order further provides that these obligations
survive the close of the AAA arbitration and any appeal. Id. at 15 ¶ 11(e) (“Upon the final
resolution of this arbitration (including conclusion of any appeal) this Order shall remain in
effect and continue to be binding.”). Last, the Protective Order holds that “improper disclosure
1
  BHB was counsel for Carbon in the AAA and Oklahoma proceedings, as well as in the FINRA arbitration against
third party Jefferies referenced below.

                                                      1
                                                                                 200 WEST 41ST STREET
                                                                                           17TH FLOOR
                                                                             NEW YORK, NY 10036-7203
                                                                                   TELEPHONE (212) 972-3000
                                                                                     TELEFAX (212) 972-2245
                                                                                   WWW.KLESTADT.COM


or use of these documents or their contents” are punishable by the “imposition of sanctions.” Id.
at 15 ¶¶ 11(e-g).

       At issue now is third party Jefferies, LLC’s (“Jefferies”) efforts to cause Carbon to
produce Debtor’s “Highly Confidential” deposition transcripts as part of a separate FINRA
proceeding between Carbon and Jefferies (FINRA Arbitration No. 18-0980). Debtor has resisted
such production, citing Carbon’s obligations under the Protective Order.

        Carbon also requested relief from the Protective Order from the AAA. Exhibit 2. But
the AAA responded that the arbitrator’s authority over the Protective Order “ended at the time
the award was rendered,” thus leaving Carbon with no clear path to resolve its competing
obligations. Id.

        On August 28, 2019, the FINRA arbitration panel clarified its order that Carbon must
produce the deposition transcripts, notwithstanding the AAA Protective Order and Debtor’s
threats to seek relief against Carbon should it comply. See Exhibit 3 (8-28-2019 Panel Order).
Carbon promptly advised Debtor of the panel’s order and requested his consent to the
production. Exhibit 4 (8-28-2019 email with Debtor’s counsel). Debtor’s counsel responded
and refused to waive Debtor’s rights under the Protective Order, and further demanded that
Carbon not produce the subject transcripts. Exhibit 5. Based upon that objection, and the filing
of Debtor’s letter with this Court, Carbon has sought a stay from the FINRA panel.

          Carbon is thus presented with mutually exclusive and contradictory orders from different
tribunals. Carbon also is mindful of this Court’s jurisdiction over the Oklahoma Judgment as a
claim against Debtor’s estate and the impact of violating the Protective Order in relation thereto.
Relevant case law also forces Carbon to take the Debtor’s threats of contempt seriously. In U.S.
ex rel. Holmes v. Northrop Grumman, an attorney was held to have acted unethically for using
documents produced in an arbitration that closed five years earlier in another proceeding. 2015
WL 3504525, at *9 (S.D. Miss. June 3, 2015), aff’d, 642 F. App’x 373 (5th Cir. 2016). The
protective order in that case provided that the documents were to be “used or disclosed solely in
the . . . arbitration.” The Holmes court disqualified the attorney, holding that the attorney’s use of
the documents in a subsequent proceeding violated ABA Model Rule 3.4(c), which provides that
“a lawyer shall not[ ] . . . knowingly disobey an obligation under the rules of a tribunal except for
an open refusal based on an assertion that no valid obligation exists.” Id.
        Similarly, in Hunter Eng’g Co. v. Hennessy Indus., Inc., the court sanctioned a party for
violating a protective order by producing documents pursuant to an arbitral subpoena issued in a
collateral arbitration. 2010 WL 1186454, at *1 (E.D. Mo. Mar. 29, 2010) 2010 WL 1186454, at
*5 (E.D. Mo. Mar. 29, 2010). The Hunter court held that the party was not entitled to produce
documents pursuant to the arbitration subpoena even after the original case had ended because —
just as here — “by its own terms, the protective order was to survive the end of the lawsuit.” Id.

        In light of this authority, Carbon joins in the Debtor’s request for a conference to
determine whether Debtor’s rights under the Protective Order entitle him to enjoin production of
the deposition transcripts and, if so, to relieve Carbon of its obligation to produce them to
Jefferies.




                                                  2
                                                                                200 WEST 41ST STREET
                                                                                          17TH FLOOR
                                                                            NEW YORK, NY 10036-7203
                                                                                 TELEPHONE (212) 972-3000
                                                                                   TELEFAX (212) 972-2245
                                                                                 WWW.KLESTADT.COM


      We appreciate Your Honor’s consideration of this matter and are available at the Court’s
convenience to address any questions that Your Honor may have on the subject.



                                                   Respectfully submitted,

                                                    /s/ Tracy L. Klestadt

                                                   Tracy L. Klestadt


Cc:    All Via E-mail
       J. Noah Hagey, Esq.
       BraunHagey & Borden LLP
       Co-Counsel for Carbon

       Andrew Stern, Esq.
       Sidley Austin LLP
       Counsel for Jefferies, LLC

       Kenneth Silverman, Esq.
       Ronald Friedman, Esq.
       Counsel for Debtor Lee A. Bressler

       Gary Herbst, Esq.
       David Blansky, Esq.
       Counsel for Gregory Messer as Chapter 7 Trustee




                                               3
